Citation Nr: 0924844	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer 
(mesothelioma of the left lung) for accrued purposes only.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 
1957.  He died on March [redacted], 2003.  The appellant is the 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
service connection for cancer (mesothelioma, left lung) for 
accrued purposes only; for service connection for the 
Veteran's cause of death; and for eligibility for Survivors' 
and Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.

The appellant provided testimony before a Decision Review 
Officer (DRO) at a formal hearing in July 2007.


FINDINGS OF FACT

1.  A claim of service connection for cancer (mesothelioma of 
the left lung) was pending at the time of the Veteran's death 
in March 2003.

2.  The claimant is the Veteran's surviving spouse, who filed 
a claim for accrued benefits within one year of the date of 
his death.

3.  The medical evidence does not show a diagnosis of 
mesothelioma of the left lung prior to the Veteran's death, 
and does not show that the Veteran's cancer was etiologically 
related to his time in service.

4.  The Veteran died on March [redacted], 2003; the immediate cause 
of death was listed as metastatic squamous carcinoma of the 
lungs, with other significant conditions contributing to 
death listed as bone metastasis and palliative care.

5.  The appellant was married to the Veteran at the time of 
his death.

6.  The Veteran had no service-connected disabilities at the 
time of his death.

7.  There is no diagnosis of metastatic squamous carcinoma of 
the lungs during service, or within one year of service, and 
there is no competent evidence of record reflecting a 
relationship between one of the causes of the Veteran's 
death, metastatic squamous carcinoma of the lungs, and his 
military service.

8.  There is no diagnosis of bone metastasis during service, 
or within one year of service, and there is no competent 
evidence of record reflecting a relationship between one of 
the causes of the Veteran's death, bone metastasis, and his 
military service.

9.  There is no mention of palliative care during service, 
and there is no competent evidence of record reflecting a 
relationship between one of the causes of the Veteran's 
death, palliative care, and his military service.

10.  The Veteran did not die while in service; his death was 
not due to a service-connected disability; and he did not 
have a permanent, total, service-connected disability at the 
time of his death.



CONCLUSIONS OF LAW

1.  Service connection for cancer (mesothelioma of the left 
lung), for accrued benefits purposes, is not warranted.  38 
U.S.C.A. §§ 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.1000 (2008).

2.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 
1101, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).

3.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1) (2008).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) determined that, when adjudicating a claim for 
service connection for the cause of a Veteran's death, VA 
must perform a different analysis depending upon whether a 
Veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a Veteran's death must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In this case, the Veteran was not 
service-connected for any conditions.  The appellant was not 
provided with the notice criteria required by Hupp; however, 
the Board concludes that this error was nonprejudicial, as 
the Veteran was not service- connected for any disabilities 
prior to his death.  See Hupp v. Nicholson, 21 Vet. App. at 
354; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Letters dated October 2003 and December 2005, provided to the 
appellant before the January 2004 rating decision and the May 
2006 statement of the case, respectively, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the appellant of what evidence was needed 
to establish her claim, what VA would do and had done, and 
what evidence she should provide.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with such notice in an October 2007 letter.  
Moreover, since the appellant's claim is being denied, 
neither a disability rating nor an effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The Veteran's available service 
treatment records, VA treatment records, and private 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records (STRs) are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
(West 2002) and 38 C.F.R. § 3.159(c)(2) (2008), VA is 
required to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.

In this case, the National Personnel Records Center (NPRC) 
stated in October 2004 that it was unable to locate any 
missing STRs beyond those which it has included in the file.  
In any event, despite the missing STRs, neither the Veteran 
nor the appellant has ever alleged that he was treated for 
the listed causes of his death during his service in the 
1950s.  The appellant has only cited post-service treatment 
for these disorders.  Thus, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. § 3.159(c)(2), (3) (2008).

When STRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the fire at the NPRC in 
St. Louis, Missouri in July 1973.  Under these circumstances, 
the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  In this case, VA advised the 
appellant of numerous examples of evidence that could be 
developed to substantiate her claim in its October 2003 and 
December 2005 letters.  Moreover, VA explained that it had 
contacted NPRC, and did not stop contacting them until a 
reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) 
(West 2002) and 38 C.F.R. § 3.159(c)(2) (2008); and that 
further efforts to locate the records would not be justified 
because NPRC has determined that no additional STRs for the 
Veteran are on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

Analysis

Service connection for cancer (mesothelioma of the left lung) 
for accrued purposes only

The appellant seeks entitlement to accrued benefits for 
service connection for cancer (mesothelioma of the left 
lung).  Under 38 U.S.C.A. § 5121(a), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating, or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. 
§ 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, that amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003.  As the 
Veteran in this case died in March 2003, the recent 
amendments are not applicable to the appellant's claim.  In 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the Veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."

In this case, the evidence of record shows that the Veteran 
had a claim for entitlement to service connection for cancer 
(mesothelioma of the left lung) pending at the time of his 
death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability during the pendency of the Veteran's claim 
as established by a medical diagnosis; incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and a nexus between the in-service 
injury or disease and the then-current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
had the same chronic condition during the pendency of his 
appeal.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  
See also 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record at the time of the Veteran's death 
includes private and VA treatment records.  Additionally, it 
is unclear whether VA was in possession of the Veteran's 
service treatment records at the time of his death; however, 
extending the benefit of the doubt to the appellant, the 
Board finds that the Veteran's service treatment records were 
in VA's possession at the time of the Veteran's death.

The Veteran's service treatment records assembled by the NPRC 
include evidence that the Veteran served with the 501st 
Chemical Company at Ft. McClellan, Alabama; that his Military 
Occupational Specialty (MOS) was "Toxic Gas Handler" from 
January 1957 to August 1957; that at his separation 
examination he reported never having had asthma, shortness of 
breath, pain or pressure in his chest, or a chronic cough; 
that at his separation examination he reported having had a 
whooping cough; and that he was found in his separation 
examination to be clinically normal in all respects, 
including on examination of his lungs and chest.  The Veteran 
had no diagnosis of cancer at discharge from service.

The first indication of a pre-cancerous mass in the Veteran's 
post-service treatment records appears nearly 40 years after 
his time in service.  In a November 1996 private treatment 
record, biopsies of the Veteran revealed an adenomatous polyp 
and tubulovillous adenoma.

The Veteran was first diagnosed with cancer-specifically, a 
pulmonary malignancy-by a VA clinician in December 2002.  
Later in December 2002, a VA physician viewed a biopsy of the 
Veteran's lung, and made a differential diagnosis between 
large cell undifferentiated carcinoma and malignant 
mesothelioma.  He proceeded to opine that the clinical 
presentation and the immunohistochemical profile favor large 
cell carcinoma as the diagnosis.  The diagnosis was not 
accompanied by an etiological opinion.

In January 2003, a VA physician noted that a percutaneous 
biopsy mass had been taken of the Veteran in December 2002.  
He also made a differential diagnosis between large cell 
undifferentiated carcinoma and malignant mesothelioma, and 
again noted that the clinical presentation and the 
immunohistochemical profile favor large cell carcinoma as the 
diagnosis.

Later in January 2003, a VA physician noted that a pathology 
report from a biopsy of the Veteran's left femoral head (near 
the left hip) showed a necrotic malignant neoplasm.  The VA 
clinician opined that, based on the clinical features and the 
pathology, "I feel comfortable with the diagnosis of stage-
IV large cell carcinoma [of the] lung."  No VA clinician 
provided an etiological opinion linking the Veteran's cancer 
to his time in service.

Also in January 2003, a private physician, R.J. Aasheim, 
diagnosed the Veteran with a "mesothelioma-like malignancy 
in his left lung."  He opined that "this type of lung 
cancer could have been present for many years, perhaps 30-40 
years, and be due to previous chemical or industrial exposure 
such as fiberglass or other chemicals."

In a February 2003 letter, the Veteran wrote to VA that he 
"was exposed in service to chemicals etc., as a supply 
handler.  I feel my mesothelioma cancer is related to 
military service."

The Board finds that the Veteran's report that he was exposed 
to chemicals in service as a supply handler is competent lay 
evidence.  The Veteran is competent to observe chemicals, and 
his service as a "Toxic Gas Handler" for the 501st Chemical 
Company at Ft. McClellan, Alabama, lends significant 
credibility to his statement.

However, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Veteran's belief that 
his exposure to chemicals in service caused his cancer (to 
include mesothelioma) provides an insufficient basis for the 
Board to conclude that there is a nexus between his in-
service exposure to chemicals and his cancer.

Additionally, Dr. Aasheim's January 2003 medical opinion is 
too speculative for the Board to conclude that there is a 
nexus between his in-service exposure to chemicals and his 
cancer.  Medical opinions which are speculative, general, or 
inconclusive in nature cannot support a claim for service 
connection.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Bostain v. West, 
11 Vet. App. 124 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition "may have" 
contributed to his ultimate demise was too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause-of-death claim); Obert v. Brown, 5 Vet. App. 30 
(1993) (where the Court held that a medical opinion expressed 
in terms of "may" be related to service necessarily implies 
"may or may not" and therefore is too speculative to 
establish a plausible claim; Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (medical professional's use of equivocal language 
such as "may" or "may not" be related to service was too 
speculative to constitute a definitive opinion on issue of 
causation).  To support a grant of service connection, a 
medical nexus opinion must show that it is at least as likely 
as not (i.e., 50 percent or greater probability) that the 
Veteran's condition occurred in, or was worsened by, his time 
in service.  A showing of mere possibility is an insufficient 
basis upon which to grant service connection.  In this case, 
Dr. Aasheim stated only that the Veteran's cancer "could 
have been present for many years, perhaps 30-40 years," and 
"could...be due to previous chemical or industrial exposure 
such as fiberglass or other chemicals."  The private 
physician's use of the words "could" and "perhaps" is 
speculative, and not indicative of a finding of at least as 
likely or not, or 50 percent or greater probability.  Because 
Dr. Aasheim's statements are speculative, they cannot support 
a grant of service connection.

Additionally, even if Dr. Aasheim's January 2003 statement 
was not speculative, it did not explain whether or how he 
found evidence of fiberglass or other chemicals in the 
Veteran's body, or the basis for any possible medical 
connection between those substances and the Veteran's time in 
service.  Indeed, the Board notes that Dr. Aasheim never 
mentioned the Veteran's time in service as the specific cause 
of his cancer, but rather only stated that the Veteran's 
cancer could have been present for "perhaps 30-40 years," a 
time span which does not include the Veteran's service, which 
concluded in October 1957.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record does not 
indicate that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, or with another service-connected disability.  As 
noted above, the only etiological opinion of record places 
the possible onset of the Veteran's cancer at most 40 years 
prior to January 2003-meaning January 1963, more than five 
years after the Veteran's separation from service.  
Additionally, although Dr. Aasheim diagnosed a 
"mesothelioma-like malignancy," the results of a biopsy 
caused a VA physician to subsequently opine that "the 
clinical presentation and the immunohistochemical profile 
favor [a diagnosis of] large cell carcinoma [over a diagnosis 
of malignant mesothelioma]."  Based on the VA physician's 
report, including the results of the biopsy, his assessment 
of the clinical presentation, and his assessment of the 
immunohistochemical profile, the Board finds the VA 
physician's medical opinion that the Veteran was more likely 
to have large cell carcinoma than mesothelioma to be more 
probative than Dr. Aasheim's diagnosis of a "mesothelioma-
like malignancy," especially in light of the fact that Dr. 
Aasheim provides no indication of having seen the results of 
the Veteran's biopsy.  In light of that analysis, the Board 
further finds that there is no information or evidence of 
record which indicates that the Veteran's large cell 
carcinoma may be associated with his exposure to chemicals in 
service.  Consequently, an additional medical opinion is not 
required in this case.  38 C.F.R. § 3.159(c)(4).

In light of the holdings in Brokowski v. Shinseki, --- 
Vet.App. ---, 2009 WL 1586901 (2009) and Clemons v. Shinseki, 
23 Vet.App. 1, 5 (2009), the Board has considered the claim 
for service connection as encompassing not only entitlement 
to service connection for mesothelioma of the left lung, but 
also entitlement to service connection for cancer as a whole, 
to include the Veteran's diagnosed large cell carcinoma.  
However, there is no competent medical evidence of record 
showing a nexus between cancer of any type applicable to the 
Veteran and his exposure to chemicals in service.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because there is no medical 
evidence showing that cancer manifested to a degree of 10 
percent within a year of service separation.  38 C.F.R. §§ 
3.303(b), 3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, there is no evidence of 
continuity of symptomatology from the date of the Veteran's 
discharge to the present.  To the contrary, the Veteran has 
no evidence of treatment for cancer for nearly 40 years after 
his service concluded.  Consequently, he is not entitled to a 
grant of service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's cancer; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, 
entitlement to service connection for cancer must be denied.

Service connection for the cause of the Veteran's death

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5.  VA considers the Veteran's death as 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. 
§ 3.312(a).  A principal (primary) cause of death is one that 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one that contributed substantially or materially to 
death, hastened it, or aided or lent assistance to death.  38 
C.F.R. § 3.312(c).  Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection in the context of this claim, once the death of 
the Veteran has been established, there must be medical 
evidence, or in certain circumstances, competent lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury leading to death within the regulatory 
scheme; and competent medical evidence of a nexus between an 
in-service injury or disease and death.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999) (Both discussing the factors of service 
connection).

In this case, the Veteran was not service-connected for any 
conditions at the time of his death.

The Veteran died on March [redacted], 2003.  The immediate cause of 
death was listed as metastatic squamous carcinoma of the 
lungs, with other significant conditions contributing to 
death listed as bone metastasis and palliative care.

The appellant disputes the causes of death listed in the 
March 2003 Certificate of Death.  Specifically, she contends 
in her July 2007 hearing before a DRO that the Veteran died 
of mesothelioma as a result of exposure to asbestos and other 
chemicals in service.  The appellant again attributed her 
husband's death to exposure to chemicals in service in her 
April 2003 claim, her October 2003 statement, her December 
2005 notice of disagreement, and her June 2006 substantive 
appeal (to which she appended literature regarding 
mesothelioma).

At her July 2007 hearing before a DRO, the appellant stated 
that the Veteran had told her that he "worked in chemicals 
at Fort [McClellan] my last few months in [service]....We 
smelled of the material and chemicals and we got the odor and 
filled the orders from smelling [the material and 
chemicals]."  The Veteran was competent to observe that he 
smelled chemicals in service.  Moreover, his service as a 
"Toxic Gas Handler" for the 501st Chemical Company at Ft. 
McClellan, Alabama, lends significant credibility to his 
statement.  Additionally, the Board has no reason to doubt 
the credibility of the appellant in recounting the Veteran's 
words, and her recollection of the Veteran's statements to 
her is confirmed by the Veteran's written statement of 
February 2003.

However, as a lay person, the appellant is not competent to 
provide a medical opinion regarding the cause of the 
Veteran's death.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The appellant's conclusion that the Veteran died from 
mesothelioma and/or exposure to chemicals in service does not 
qualify as competent medical evidence.  It is therefore 
insufficient to refute the finding on the Certificate of 
Death that the Veteran died from metastatic squamous 
carcinoma of the lungs, with other significant conditions 
contributing to death including bone metastasis and 
palliative care.

Similarly, the appellant's representative's assertion at the 
July 2007 DRO hearing that the Veteran's "mesothelioma-like 
malignancy" could have been present for 50 years after 
exposure to chemicals in service does not constitute 
competent medical evidence, because the appellant's 
representative is not competent to provide a medical opinion.  
See Cromley, Espiritu, supra.

Additionally, the appellant claimed in her July 2007 DRO 
hearing that a physician who was working for VA at the time, 
J.D., told her that the Veteran died of mesothelioma.  
However, a layperson's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Moreover, the Board is unable to find this 
statement credible in light of the conflicting evidence in 
the VA treatment records.  Although a differential diagnosis 
that included mesothelioma as the less-likely diagnosis 
appears in the VA treatment records, no definitive diagnosis 
of mesothelioma by a VA clinician, as described by the 
appellant, is of record.

The Board notes that, in a September 2007 statement, the 
appellant requested the results of the Veteran's hip biopsy 
at the VA hospital.  As mentioned above, in January 2003, a 
VA physician noted that a pathology report from a biopsy of 
the Veteran's left femoral head (near the left hip) showed a 
necrotic malignant neoplasm.  The VA clinician opined that, 
based on the clinical features and the pathology, "I feel 
comfortable with the diagnosis of stage-IV large cell 
carcinoma [of the] lung."

The Board also notes that the appellant provided the Board 
with extensive information regarding mesothelioma from the 
National Cancer Institute, Mesothelioma-lung-cancer.org, and 
the Mesothelioma Information Resource Group, among other 
sources.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Because the 
information provided by these groups is generic and does not 
specifically relate to the facts and circumstances 
surrounding this particular case, it holds less probative 
weight than the determinations of the VA physicians, and the 
author of the Certificate of Death, who personally examined 
the Veteran.

There is no competent medical evidence of record finding that 
the cause of the Veteran's death was mesothelioma.  In 
January 2003 a private physician, Dr. Aasheim, diagnosed the 
Veteran with a "mesothelioma-like malignancy," but he did 
not definitively diagnose mesothelioma, and neither did he 
ever attribute the Veteran's March 2003 death to 
mesothelioma.  Additionally, a VA physician in December 2002 
made a differential diagnosis between large cell 
undifferentiated carcinoma and malignant mesothelioma.  He 
proceeded to opine that the clinical presentation and the 
immunohistochemical profile favor large cell carcinoma as the 
diagnosis.  In January 2003, a VA clinician opined that, 
based on the clinical features and the pathology, "I feel 
comfortable with the diagnosis of stage-IV large cell 
carcinoma [of the] lung."  Consequently, the Board finds 
that, as stated on the Certificate of Death, that the Veteran 
died from metastatic squamous carcinoma of the lungs, with 
other significant conditions contributing to death including 
bone metastasis and palliative care.

As noted above, the Veteran's service treatment records 
assembled by the NPRC include no diagnosis of metastatic 
squamous carcinoma of the lungs or bone metastasis, and no 
administration of palliative care, in service.

Moreover, there is no competent medical evidence of record 
providing a nexus between the Veteran's metastatic squamous 
carcinoma of the lungs, bone metastasis, or palliative care 
and his time in service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence submitted indicates that the 
Veteran did not have mesothelioma at the time of his death, 
and that Veteran's metastatic squamous carcinoma of the 
lungs, bone metastasis, and palliative care were not 
etiologically related to his time in service.

The Board further finds that the preponderance of the 
evidence submitted indicates that the Veteran's fatal 
metastatic squamous carcinoma of the lungs, bone metastasis, 
and palliative care may not be considered service-connected.

There can be no doubt from a thorough review of the record 
that the Veteran rendered honorable and faithful service for 
which the Board is grateful, and the appellant is sincere in 
her belief that the Veteran's death was related to service. 
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Accordingly, for the reasons stated above, the Board finds 
that as the preponderance of evidence weighs against a grant 
of the benefits sought, entitlement to service connection for 
the cause of the Veteran's death is not warranted, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

With regard to the claim for Survivors' and Dependents' 
Educational Assistance Dependents' Educational Assistance 
allowance under Chapter 35, Title 38, United States Code, 
such benefits may be paid to a child or surviving spouse of a 
Veteran who meets certain basic eligibility requirements.  
Basic eligibility exists, in pertinent part, if the Veteran 
had a permanent total service-connected disability at the 
time of his death, or if the Veteran died as a result of a 
service-connected disability.  38 U.S.C. §§ 3500, 3501; 38 
C.F.R. § 3.807.

As noted above, the Veteran died many years after service of 
a non-service-connected disability.  At the time of the 
Veteran's death in March 2003, he had no conditions for which 
he was entitled to service connection.  Since service 
connection has not been established for the cause of the 
Veteran's death, and the remaining criteria have not been 
met, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  As the 
Veteran was not in receipt of a total and permanent 
disability evaluation due to service-connected disabilities 
at the time of his death, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to service connection for cancer (mesothelioma of 
the left lung), for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


